IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                          Assigned on Briefs September 23, 2003

              JAMIE DEWAYNE REED v. STATE OF TENNESSEE

                   Direct Appeal from the Circuit Court for Cocke County
                          No. 27, 889 - III Rex Henry Ogle, Judge



                                 No. E2003-00942-CCA-R3-PC
                                       October 3, 2003

The Defendant, Jamie Dewayne Reed, filed for post-conviction relief. The trial court summarily
denied relief on the basis that the petition was time-barred. The Defendant now appeals. We affirm
the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

DAVID H. WELLES, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR. and
ROBERT W. WEDEMEYER , JJ., joined.

Jamie Dewayne Reed, Manchester, Kentucky, Pro Se.

Paul G. Summers, Attorney General and Reporter; Brent C. Cherry, Assistant Attorney General; and
Al C. Schumtzer, Jr., District Attorney General, for the appellee, State of Tennessee.

                                            OPINION

        The Defendant, Jamie Dewayne Reed, pled guilty in 1996 to one count of misdemeanor
assault and one count of felony vandalism. He received an effective sentence of two years. In
September 2002, the Defendant filed for post-conviction relief, alleging that he had received
ineffective assistance of counsel in conjunction with his guilty plea. The State responded,
contending that the Defendant’s petition was barred by the one-year statute of limitations. The trial
court agreed with the State and summarily dismissed the petition. The Defendant now appeals,
claiming his actual innocence of the crimes to which he pled guilty.

        We agree with the trial court that the Defendant’s petition is time-barred. The Post-
Conviction Procedure Act provides that petitions must be filed “within one (1) year of the date of
the final action of the highest state appellate court to which an appeal is taken or, if no appeal is
taken, within one (1) year of the date on which the judgment became final, or consideration of such
petition shall be barred.” Tenn. Code Ann. § 40-30-202(a). The Defendant took no appeal from
his judgment of conviction, and that judgment therefore became final in 1996. The instant petition
was not filed until 2002. The Defendant’s petition does not satisfy any of the statutory exceptions
to application of the one-year limitations period. See id. § 40-30-202(b). Nor has the Defendant set
forth any basis for tolling the limitations period on due process grounds. Accordingly, the
Defendant’s petition is barred by the one-year statute of limitations, and the trial court was therefore
correct in summarily dismissing the Defendant’s petition.

        The Defendant argues that he has evidence obtained subsequent to his guilty plea that proves
his actual innocence. This evidence is in the nature of recanted testimony. Thus, the Defendant’s
pleading is in the nature of a petition for a writ of error coram nobis. See Tenn. Code Ann. § 40-26-
105. However, such petitions must be filed within one year of the date on which the petitioner’s
judgment of conviction became final in the trial court. See State v. Mixon, 983 S.W.2d 661, 670
(Tenn. 1999). As set forth above, that date has long since passed. Accordingly, the Defendant is
time-barred from pursuing that avenue of relief, as well.

       The trial court correctly dismissed the Defendant’s claim for relief, and we therefore affirm
the judgment of the trial court.




                                                        ___________________________________
                                                        DAVID H. WELLES, JUDGE




                                                  -2-